NIMMONS, Judge,
specially concurring.
I fully concur with the Court’s opinion including the remand for new trial. Appellant has not asserted on appeal a right to the entry of judgment in her favor. She claims only the right to a new trial.
ON MOTION FOR CLARIFICATION
JOANOS, Judge.
Our opinion indicates that the statutory threshold requirements have not been met! It also sets forth that the amount of damages have not been proven. Therefore, the new trial shall include both of these issues.
We have also noticed on our own that the first word in the next to last paragraph in our opinion should be “Appellee” rather than “Appellant,” and the sentence should read “Appellee also argues that certain admissions by appellant obviated the need to offer further proof as to damages.”
LARRY G. SMITH and NIMMONS, JJ„ concur.